           Case 2:17-cv-03711-TJS Document 83 Filed 08/22/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


    SEB INVESTMENT MANAGEMENT AB,                          Civ. A. No. 2:17-CV-3711-TJS
    Individually and on Behalf of All Others
    Similarly Situated,                                    ELECTRONICALLY FILED

                                 Plaintiff,

          v.

    ENDO INTERNATIONAL PLC, et al.,

                                 Defendants.



     LEAD PLAINTIFF’S UNOPPOSED MOTION FOR AN ORDER PRELIMINARILY
     APPROVING PROPOSED CLASS ACTION SETTLEMENT AND AUTHORIZING
            DISSEMINATION OF NOTICE TO THE SETTLEMENT CLASS

         Lead Plaintiff SEB Investment Management AB (“Lead Plaintiff”) hereby moves this

Court, pursuant to Federal Rule of Civil Procedure 23, for entry of an order: (i) preliminarily

approving the proposed Settlement of the Action as set forth in the Stipulation and Agreement of

Settlement dated August 22, 2019 (“Stipulation”); (ii) provisionally certifying the Settlement Class

for purposes of effectuating the Settlement; (iii) directing that notice of the Settlement be provided

to Settlement Class Members in the forms and manner proposed by Lead Plaintiff; (iv) authorizing

the retention of JND Legal Administration as the Claims Administrator; and (v) scheduling a date

and time for the Settlement Fairness Hearing to consider final approval of the Settlement and

related matters.1




1
       All capitalized terms that are not otherwise defined herein shall have the meanings ascribed
to them in the Stipulation.



                                                  1
          Case 2:17-cv-03711-TJS Document 83 Filed 08/22/19 Page 2 of 4



       This Motion is based upon the Stipulation, attached hereto as Exhibit 1; the accompanying

Memorandum of Law; and all other papers and proceedings herein. The Parties’ agreed-upon

[Proposed] Order Preliminarily Approving Settlement and Providing for Notice, with exhibits

thereto, is attached as Exhibit 2 to this Motion. Pursuant to the terms of the Stipulation, this Motion

is unopposed by Defendants.

Dated: August 22, 2019                         Respectfully submitted,

                                               KESSLER TOPAZ MELTZER
                                                 & CHECK, LLP


                                               s/ Sharan Nirmul
                                               Sharan Nirmul (PA # 90751)
                                               Johnston de F. Whitman, Jr. (PA # 207914)
                                               Michelle M. Newcomer (PA # 200364)
                                               Margaret E. Mazzeo (PA # 312075)
                                               Evan R. Hoey (PA # 324522)
                                               280 King of Prussia Road
                                               Radnor, PA 19087
                                               Telephone: (610) 667-7706
                                               Facsimile: (610) 667-7056
                                               snirmul@ktmc.com
                                               jwhitman@ktmc.com
                                               mnewcomer@ktmc.com
                                               mmazzeo@ktmc.com
                                               ehoey@ktmc.com

                                               Counsel for Lead Plaintiff SEB Investment
                                               Management AB and the Proposed Settlement Class




                                                  2
  Case 2:17-cv-03711-TJS Document 83 Filed 08/22/19 Page 3 of 4



                        CERTIFICATE OF COUNSEL

Pursuant to Local Rule 7.1(b), it is hereby certified that this motion is unopposed.



                                      s/ Sharan Nirmul
                                      Sharan Nirmul




                                         3
          Case 2:17-cv-03711-TJS Document 83 Filed 08/22/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I, Sharan Nirmul, hereby certify that on August 22, 2019, a true and correct copy of the

foregoing motion and supporting documents has been electronically filed with the Clerk of Court,

is available for viewing and downloading from the ECF system, and will be served by operation

of the Court’s ECF system to all counsel of record.



                                             s/ Sharan Nirmul
                                             Sharan Nirmul




                                                4
